


109 HR 5410 IH: No Taxation Without Representation Act

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5410
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the treatment of the District of Columbia
		  as a State for purposes of representation in the House of Representatives and
		  Senate, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Taxation Without Representation Act
			 of 2006.
		2.FindingsCongress finds the following:
			(1)The residents of
			 the District of Columbia are the only Americans who pay Federal income taxes
			 and who have fought and died in every American war but are denied voting
			 representation in the House of Representatives and the Senate.
			(2)The residents of
			 the District of Columbia suffer the very injustice against which our Founding
			 Fathers fought, because they do not have voting representation as other
			 taxpaying Americans do and are nevertheless required to pay Federal income
			 taxes unlike the Americans who live in the territories.
			(3)The principle of
			 one person, one vote requires that residents of the District of Columbia are
			 afforded full voting representation in the House and the Senate.
			(4)Despite the denial
			 of voting representation, Americans in the Nation’s Capital are third among
			 residents of all States in per capita income taxes paid to the Federal
			 Government.
			(5)Unequal voting
			 representation in our representative democracy is inconsistent with the
			 founding principles of the Nation and the strongly held principles of the
			 American people today.
			3.Representation in
			 Congress for District of ColumbiaNotwithstanding any other provision of law,
			 the District of Columbia shall be treated as a State for the purposes of
			 representation in the House of Representatives and the Senate.
		4.Elections
			(a)First
			 elections
				(1)ProclamationNot
			 later than 30 days after the date of enactment of this Act, the Mayor of the
			 District of Columbia shall issue a proclamation for elections to be held to
			 fill the 2 Senate seats and the seat in the House of Representatives to
			 represent the District of Columbia in Congress.
				(2)Manner of
			 electionsThe proclamation of the Mayor of the District of
			 Columbia required by paragraph (1) shall provide for the holding of a primary
			 election and a general election and at such elections the officers to be
			 elected shall be chosen by a popular vote of the residents of the District of
			 Columbia. The manner in which such elections shall be held and the
			 qualification of voters shall be the same as those for local elections, as
			 prescribed by the District of Columbia.
				(3)Classification
			 of SenatorsIn the first election of Senators from the District
			 of Columbia, the 2 senatorial offices shall be separately identified and
			 designated, and no person may be a candidate for both offices. No such
			 identification or designation of either of the 2 senatorial offices shall refer
			 to or be taken to refer to the terms of such offices, or in any way impair the
			 privilege of the Senate to determine the class to which each of the Senators
			 elected shall be assigned.
				(b)Certification of
			 electionThe results of an election for the Senators and
			 Representative from the District of Columbia shall be certified by the Mayor of
			 the District of Columbia in the manner required by law and the Senators and
			 Representative shall be entitled to be admitted to seats in Congress and to all
			 the rights and privileges of Senators and Representatives of the States in the
			 Congress of the United States.
			5.House of
			 Representatives membership
			(a)In
			 generalUpon the date of enactment of this Act, the District of
			 Columbia shall be entitled to 1 Representative until the taking effect of the
			 next reapportionment. Such Representative shall be in addition to the
			 membership of the House of Representatives as now prescribed by law.
			(b)Increase in
			 membership of House of RepresentativesUpon the date of enactment
			 of this Act, the permanent membership of the House of Representatives shall
			 increase by 1 seat for the purpose of future reapportionment of
			 Representatives.
			(c)ReapportionmentUpon
			 reapportionment, the District of Columbia shall be entitled to as many seats in
			 the House of Representatives as a similarly populous State would be entitled to
			 under the law.
			6.Providing For
			 Elections for House Members and Senators From District of Columbia
			(a)Application of
			 District of Columbia Elections Code of 1955The District of
			 Columbia Elections Code of 1955 is amended as follows:
				(1)In section 1 (sec.
			 1–1001.01, D.C. Official Code), by striking the Delegate to the House of
			 Representatives, and inserting the Representative in the
			 Congress, Senator,.
				(2)In section 2 (sec.
			 1–1001.02, D.C. Official Code)—
					(A)by striking
			 paragraph (6); and
					(B)in paragraph (13),
			 by striking the Delegate to Congress for the District of Columbia,
			 United States Senator and Representative, and inserting the
			 Representative in the Congress, Senator,.
					(3)In section 8 (sec.
			 1–1001.08, D.C. Official Code)—
					(A)in the heading, by
			 striking Delegate and inserting Representative,
			 Senator,; and
					(B)by striking
			 Delegate, each place it appears in subsections (h)(1)(A),
			 (i)(1), and (j)(1) and inserting Representative in the Congress,
			 Senator,.
					(4)In section 10
			 (sec. 1–1001.10, D.C. Official Code)—
					(A)in subsection
			 (a)(3)(A)—
						(i)by
			 striking or section 206(d) of the District of Columbia Delegate
			 Act, and
						(ii)by
			 striking the office of Delegate to the House of Representatives
			 and inserting the office of Representative in the
			 Congress;
						(B)in subsection
			 (d)(1), by striking Delegate, each place it appears;
					(C)in subsection
			 (d)(2)—
						(i)by
			 striking (A) In the event and all that follows through
			 term of office, and inserting In the event that a vacancy
			 occurs in the office of Representative in the Congress before May 1 of the last
			 year of the Representative’s term of office, and
						(ii)by
			 striking subparagraph (B); and
						(D)by amending
			 subsection (d)(3) to read as follows:
						
							(3)In the event of a vacancy in the
				office of Senator, the Mayor shall appoint a successor to complete the
				remainder of the term of
				office.
							.
					(5)In
			 section 11(a)(2) (sec. 1–1001.11(a)(2), D.C. Official Code), by striking
			 Delegate to the House of Representatives, and inserting
			 Representative in the Congress, Senator,.
				(6)In section 15(b)
			 (sec. 1–1001.15(b), D.C. Official Code), by striking Delegate,
			 and inserting Representative in the Congress, Senator,.
				(7)In section 17(a)
			 (sec. 1–1001.17(a), D.C. Official Code), by striking the Delegate to the
			 Congress from the District of Columbia and inserting the
			 Representative in the Congress and Senator.
				(b)Treatment of
			 District of Columbia Delegate
				(1)Continuation of
			 serviceUntil the first Representative from the District of
			 Columbia is seated in the House of Representatives, the Delegate in Congress
			 from the District of Columbia shall continue to discharge the duties of his or
			 her office.
				(2)Repeal of office
			 upon election of first representativeSections 202 and 204 of the
			 District of Columbia Delegate Act (Public Law 91–405; sections 1–401 and 1–402,
			 D.C. Official Code) are repealed, and the provisions of law amended or repealed
			 by such sections are restored or revived as if such sections had not been
			 enacted.
				(c)Effective
			 dateExcept as provided in section 4(a), the amendments made by
			 this section shall apply with respect to the election of the first
			 Representative and Senators from the District of Columbia pursuant to this Act
			 and each subsequent election of Representatives and Senators from the District
			 of Columbia pursuant to this Act.
			7.Repeal of offices of
			 statehood Representative and Senator
			(a)In
			 generalSection 4 of the District of Columbia Statehood
			 Constitutional Convention Initiative of 1979 (sec. 1–123, D.C. Official Code)
			 is amended by striking subsections (d), (e), (f), and (g).
			(b)Conforming
			 amendments
				(1)Statehood
			 commissionSection 6 of such Initiative (sec. 1–125, D.C.
			 Official Code) is amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking 27 voting members and inserting 24 voting
			 members;
						(ii)by
			 adding and at the end of paragraph (4); and
						(iii)by
			 striking paragraphs (5) and (6) and redesignating paragraph (7) as paragraph
			 (5); and
						(B)in subsection
			 (a–1)(1), by striking subparagraphs (F), (G), and (H).
					(2)Authorization of
			 appropriationsSection 8 of such Initiative (sec. 1–127, D.C.
			 Official Code) is repealed.
				(3)Application of
			 honoraria limitationsSection 4 of D.C. Law 8–135 (sec. 1–131,
			 D.C. Official Code) is repealed.
				(4)Application of
			 campaign finance lawsSection 3 of the Statehood Convention
			 Procedural Amendments Act of 1982 (sec. 1–135, D.C. Official Code) is
			 repealed.
				(5)District of
			 Columbia Elections Code of 1955Section 2(13) of the District of Columbia
			 Elections Code of 1955 (sec. 1–1001.02(13), D.C. Official Code) is amended by
			 striking United States Senator and Representative,.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect upon the taking office of the first
			 Representative and Senators from the District of Columbia pursuant to this
			 Act.
			
